Citation Nr: 9923368	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
schizoaffective disorder was denied.  The veteran appeals 
this decision.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The evidence shows that the veteran's military occupationally 
specialty (MOS) was that of a medical corpsman and that 
during active duty she took care of patients returning from 
Vietnam.  She essentially contends that she developed stress 
from her duties and that this stress developed into her 
present schizoaffective disorder.  The Board notes that, at a 
June 1999 Travel Board Hearing before the undersigned Board 
Member, the veteran indicated that her post service 
employment included working as a supervisor of mentally ill 
patients at the North Alabama Regional Hospital.  The Board 
feels that an opinion is needed as to whether the veteran's 
currently schizoaffective disorder was incurred in, or 
aggravated by, service.  The reason for this is that, given 
the appellant's status as a health care professional, she 
arguably could be considered competent to give an opinion as 
to the etiology of the claimed disorder.

Accordingly, this case is REMANDED for the following 
development:

1. The veteran's claims folder should be 
reviewed by the appropriate medical 
expert.  This expert should be asked to 
provide an opinion regarding the 
likelihood that the veteran's current 
schizoaffective disorder in related to 
the veteran's active duty.  If the 
physician determines that an examination 
of the veteran is necessary, the veteran 
should be afforded a VA psychiatric 
examination to determine whether her 
current schizoaffective disorder is 
etiologically related to her active duty 
service.  The examiner should note any 
current psychiatric disability shown on 
objective examination.  If any 
psychiatric disabilities are shown, the 
examiner should then offer an opinion as 
to the etiology of such condition, to 
include but not necessarily limited to 
whether or not it is as likely as not due 
to the veteran's active duty service.  

2.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issue 
on appeal.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

4.  The RO should advise the veteran that 
she has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon her claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




